
	

114 HR 4431 IH: To direct the Attorney General to reimburse State and local law enforcement agencies for costs incurred in carrying out law enforcement activities associated with the armed occupation of the Malheur National Wildlife Refuge, and for other purposes.
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4431
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mr. Blumenauer introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to reimburse State and local law enforcement agencies for costs
			 incurred in carrying out law enforcement activities associated with the
			 armed occupation of the Malheur National Wildlife Refuge, and for other
			 purposes.
	
	
		1.Reimbursement for State and local law enforcement activities at the Malheur National Wildlife
			 Refuge
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General shall make payments to State and local law enforcement agencies to reimburse such agencies for costs incurred in carrying out law enforcement activities associated with the armed occupation of the Malheur National Wildlife Refuge in Harney County, Oregon, beginning on January 2, 2016, and ending on the date on which the occupation ends, as determined by the Attorney General.
 (b)ApplicationsA State or local law enforcement agency seeking reimbursement under this section shall submit to the Attorney General an application at such time and in such manner as the Attorney General may reasonably require, which shall include the amount requested, and a description of how such amounts were expended by the agency in response to the situation described in subsection (a).
 (c)AmountA payment under this section shall be in the amount that the State or local law enforcement agency expended in excess of the agency’s budget for responding to a situation described in subsection (a). The Attorney General shall determine the amount of a payment under this section based on the information provided in the application by the State or local law enforcement agency.
 (d)Rule of constructionNothing in this section limits the recovery to which a State or local law enforcement agency may be entitled in a civil action arising out of a situation described in subsection (a).
 (e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 2.Civil actionIf the Attorney General makes a payment under section 1, the Attorney General may bring a civil action against an individual who was a participant in the armed occupation of the Malheur National Wildlife Refuge in Harney County, Oregon, during the time period described in subsection (a) in the appropriate district court of the United States in order to recover the costs of that payment.
		
